Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 10, 2021, wherein claims 2, 3, 7-9, 13-15, and 33 are amended.  This application is a national stage application of PCT/GB2018/050927, filed April 6, 2018, which claims benefit of provisional application GB1705684.7, filed April 7, 2017.
Claims 1-3, 7-9, 13-15, 22-28, and 30-33 are pending in this application.
Claims 1-3, 7-9, 13-15, 22-28, and 30-33 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 10, 2021, with respect to the rejection of instant claims 2, 3, 8, 9, 14, and 15 under 35 USC 112(b) for indefinitely reciting a broad limitation followed by a narrow limitation, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to only recite single, definite ranges.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 10, 2021, with respect to the rejection of instant claims 2, 8, and 14 for including the indefinite exemplary term “such as”, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to remove this indefinite term.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim is directed to a compound which has one of two structures (II) and (VII).  However, the claim dep[ends from base claim 1, which is limited to compounds of structure (I) which is a different, non-overlapping genus of structures.  Therefore since claim 33 does not include the limitations of structure (I) it is not a proper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments: Applicant has argued in the response submitted February 10, 2021, that claim 33 has been amended to further limit the subject matter of the claim from which is depends.  However, the amendment merely adds specific illustrations of the chemical structures (II) and (VII).  The claim still does not incorporate the limitations of the base claim 1, particularly the structure (I).  Therefore the rejection is maintained and made FINAL.

Conclusion
Claims 33 is rejected.  Claims 1-3, 7-9, 13-15, 22-28, and 30-32 are seen to be allowable.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/10/2021